Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 28, 2004, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
In April 2004, claimant visited his mother in Puerto Rico, at which time he learned that she had been diagnosed with lung cancer a year earlier. Shortly after returning to his job at a *937printing company, claimant decided to relocate to Puerto Rico in order to care for his ailing mother. Claimant left his employment without notifying or thereafter contacting the employer. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause. The record is void of any evidence that his relocation was medically necessary for the care of his mother (see Matter of Lugo [Commissioner of Labor], 294 AD2d 689 [2002]; Matter of Carrasquillo [Commissioner of Labor], 250 AD2d 910 [1998]). Moreover, by neglecting to inform the employer of his departure or inquire about a leave of absence, claimant failed to take reasonable steps to protect his employment (see Matter of Nunez [Commissioner of Labor], 20 AD3d 848 [2005]; Matter of Uemura [Lenge Rest.—Commissioner of Labor], 308 AD2d 632 [2003]). Accordingly, the Board’s decision will not be disturbed.
Cardona, P.J., Crew III, Peters, Carpinello and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.